ARMED SERVICES BOARD OF CONTRACT APPEALS

 Appeal of --                                 )
                                              )
 Anis A vasta Construction Company            )      ASBCA No. 61107
                                              )
 Under Contract No. H92237-l l-C-0343         )

 APPEARANCE FOR THE APPELLANT:                       Mr. Shujah Mowafaq
                                                      CEO

 APPEARANCES FOR THE GOVERNMENT:                     Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Phillip E. Reiman, Esq.
                                                     Lt Col Nathaniel H. Sears, USAF
                                                      Trial Attorneys

                  OPINION BY ADMINISTRATIVE JUDGE SWEET
                ON APPELLANT'S MOTION FOR RECONSIDERATION

          The 19 May 2018 motion by appellant Anis A vasta Construction Company
  (Anis Avasta) for reconsideration of our 18 April 2018 decision is denied. Under
  Board Rule 20, a motion for reconsideration "shall set forth specifically the grounds
  relied upon to grant the motion. The motion must be filed within 30 days from the
  date of the receipt of a copy of the decision of the Board by the party filing the
  motion." "We have long held that absent specificity in the alleged grounds upon
  which the motion [for reconsideration] is based, a purported motion for
  reconsideration does not satisfy the requirements of' Rule 20. Environmental Safety
  Consultants, Inc., ASBCA No. 54615, 07-2 BCA, 33,613 at 166,457. Thus, we
· repeatedly have denied purported motions for reconsideration that do not specifically
  allege the grounds upon which the motion is based. See, e.g., Taj Al Rajaa Co.,
  ASBCA No. 58801, 14-1 BCA, 35,555 at 174,229; Southwest Marine, Inc., ASBCA
  No. 33208, 89-1 BCA, 21,197 at 106,972.

       Here, Anis Avasta's motion merely states that "[t]he Applicant, Anis Avasta
Construction Company, submit[s] this motion for reconsideration under rule 20 of the
Rule[s] of the Armed Services Board of Contract Appeals" (app. mot.). It offers no
allegations-let alone specific allegations-as to the grounds upon which the motion is
based (id.). Therefore, the motion fails to comply with Rule 20, and as a result is denied.*

          Dated: 29 May 2018



                                                      JMES R. SWEET
                                                      Administrative Judge
                                                      Armed Services Board
                                                      of Contract Appeals


    I concur
                                                     I ~

    RICHARD SHACKLEFORD                              OWEN C. WILSON
    Administrative Judge                             Administrative Judge
    Acting Chairman                                  Vice Chairman
    Armed Services Board                             Armed Services Board
    of Contract Appeals                              of Contract Appeals




*   Nor would it be appropriate to allow Anis Avasta to file a new motion setting forth
         specifically the grounds relied upon to grant the motion because the 30-day
         deadline within which to file a proper motion has passed. While we may be
         willing to grant an extension of time to file a brief in support of a proper motion
         to reconsider, we do not grant extensions of time to file proper motions to
         reconsider-i.e., motions that set forth specifically the grounds relied upon to
         grant the motion. Environmental Safety Consultants, 07-2 BCA, 33,613 at
         166,456; Southwest Marine, 89-1 BCA, 21,197 at 106,971-72. Here, as
         discussed above, Anis A vasta did not file a proper motion to reconsider.
        Moreover, the 30-day deadline now has passed. Therefore, it is too late to file a
         proper motion at this point.

                                              2
      I certify that the fo.r:egoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61107, Appeal of Anis
Avasta Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals




                                           3